UNPUBLISHED ORDER
                         Not to be cited per Circuit Rule 53




              United States Court of Appeals
                             For the Seventh Circuit
                             Chicago, Illinois 60604

                            Submitted August 11, 2005*
                             Decided August 11, 2005

                                       Before

                     Hon. FRANK H. EASTERBROOK, Circuit Judge

                     Hon. MICHAEL S. KANNE, Circuit Judge

                     Hon. DIANE S. SYKES, Circuit Judge


No. 04-1264

UNITED STATES OF AMERICA,                     Appeal from the United States District
    Plaintiff-Appellee,                       Court for the Northern District of
                                              Illinois, Western Division
      v.
                                              No. 02 CR 50052
KEVIN T. ROMEZ,
    Defendant-Appellant.                      Philip G. Reinhard,
                                              Judge.

                                    ORDER

       Kevin Romez was arrested while carrying a gun and transporting over three
kilograms of marijuana in his girlfriend’s car. He was indicted for possession with
intent to distribute the marijuana, 21 U.S.C. § 841(a)(1), carrying a firearm in


      *
        After an examination of the briefs and the record, we have concluded that
oral argument is unnecessary. Thus, the appeal is submitted on the briefs and the
record. See Fed. R. App. P. 34(a)(2).
No. 04-1264                                                                       Page 2

relation to a drug trafficking crime, 18 U.S.C. § 924(c)(1)(A), and possession of a
firearm by a felon, id. § 922(g)(1). He pleaded guilty to all three counts after entering
into a written plea agreement that includes a waiver of his right to appeal his
convictions or sentences in return for concessions by the government.

       Appealing nonetheless, Romez maintains that the sentencing court erred by
applying the formerly mandatory guidelines regime, see United States v. Booker,
125 S. Ct. 738 (2005), and contends that a limited remand under United States v.
Paladino, 401 F.3d 471 (7th Cir. 2005), is necessary. For its part the government
asserts that this appeal should be dismissed without reaching the Booker issue, and
we agree. Romez’s plea agreement included no “escape hatch” to permit him an
appeal should the guidelines be invalidated, and the law implies none, Booker
notwithstanding. See United States v. Bownes, 405 F.3d 634, 636–37 (7th Cir. 2005);
see also United States v. Lockwood, No. 04-2511, 2005 WL 1743745, at *4 (7th Cir.
July 26, 2005); United States v. Roche, No. 04-1475, 2005 WL 1618816, at *2 (7th
Cir. July 11, 2005); United States v. Cieslowski, 410 F.3d 353, 362 (7th Cir. 2005).
Therefore, this appeal is DISMISSED.